 

Exhibit 10.2

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

This Fifth Amendment to Credit Agreement (the “Fifth Amendment”) is made as of
the 9th day of January, 2020, but shall be effective on the Fifth Amendment
Effective Date, as defined below, by and between XpresSpa Holdings, LLC, a
Delaware limited liability company (the “Borrower”) and B3D, LLC, a North
Carolina limited liability company (the “Lender”).

 

WHEREAS, the Borrower and Lender are parties to that certain Credit Agreement
dated April 22, 2015, as amended by the First Amendment to Credit Agreement and
Waiver dated August 8, 2016, as assigned (together with the Existing Note, the
Security Agreement, and each Guarantee) with Borrower’s consent by Lender’s
predecessor, Rockmore Investment Master Fund Ltd. (“Rockmore”) to Lender on
February 7, 2017, as amended by the Second Amendment dated May 10, 2017, as
amended by the Third Amendment dated as of May 11, 2018, as Amended by the
Fourth Amendment dated July 8, 2019, and as further as amended, restated,
amended and restated extended, renewed, replaced, supplemented or otherwise
modified from time to time (as amended, the “Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement the Lender agreed to provide credit
facilities to Borrower, as defined therein; and

 

WHEREAS, Borrower’s obligations under the Credit Agreement are evidenced by the
Second Amended and Restated Note dated July 8, 2019, in the principal amount of
$7,000,000 executed by Borrower (the “Existing Note”) and are secured by a first
priority lien on and security interest in substantially all of the assets of the
Borrower;

 

WHEREAS, the Lender is willing to increase the principal of the Loan due and
payable to Lender by the amount of one hundred fifty thousand ($150,000.00)
dollars (the “Note Increase”), payable as provided herein below;

 

WHEREAS, the Borrower and the Lender have agreed that the payment of interest
with respect to Credit Agreement and Convertible Promissory Note for the months
of October, November and December of 2020 shall be made in 291,669 unregistered
shares of Common Stock (as defined in the Credit Agreement) within five Trading
Days of the date hereof (the “Stock Interest Payment”); and

 

WHEREAS, the Borrower and Lender accordingly wish to amend certain terms of the
Credit Agreement in accordance with this Fifth Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Lender and the Borrower agree as follows:

 

1.             Recitals. The Recitals to this Fifth Amendment are incorporated
herein by reference and form a part hereof.

 

2.             Note Increase; Note. In consideration for Lender’s agreement to
enter into this Fifth Amendment, Borrower agrees to pay Lender the Note
Increase. The Note Increase shall be added to, and form a part of, the
outstanding principal amount due for the Loan under the Credit Agreement and
related instruments and shall be reflected in the Third Amended and Restated
Note in the principal amount of $7,150,000, of even date herewith, executed by
Borrower in the form annexed hereto as Exhibit A (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Replacement Note”).

 



 

 

 

3.             Consent to Interest Payment in Stock. In consideration for
Lender’s agreement to enter into this Fifth Amendment, Borrower agrees to make
the Stock Interest Payment. Each of the Borrower and the Lender acknowledge and
agree that, notwithstanding anything to the contrary contained in the Loan
Documents, the interest payment requirements with respect to Credit Agreement
and Convertible Promissory Note for the months of October, November and December
of 2020 shall be satisfied by the Stock Interest Payment.

 

4.             Amendments.

 

(a)          Commitment Amount. Section 1.01 Definitions is hereby amended by
deleting the definition corresponding to the following definition and
substituting in its place the following definition:

 

““Commitment Amount”: $7,150,000.00.”

 

(b)          Fifth Amendment. Section 1.01 Definitions is hereby amended by
inserting the following definition thereto in proper alphabetical order as
follows:

 

““Fifth Amendment”: that certain Fifth Amendment to Credit Agreement, dated as
of January 9, 2020, and effective as of the Fifth Amendment Effective Date, by
and between Borrower and Lender.”

 

(c)          Fifth Amendment Effective Date. Section 1.01 Definitions is hereby
amended by inserting the following definition thereto in proper alphabetical
order as follows:

 

““Fifth Amendment Effective Date”: the date on which Fifth the Amendment shall
have become effective in accordance with its terms.”

 

(d)          Loan. Section 2.01 Loan is hereby deleted and replaced with the
following:

 

“Subject to the terms and conditions of this Agreement, the Lender agrees to
make a loan (the “Loan”) to the Borrower through an advance of $6,000,000 on the
Effective Date of this Agreement, and $500,000, which, on August 8, 2016, was
added to the Commitment Amount and the principal balance of the Note, an
additional $500,000, which, on the July 8, 2019, was added to the Commitment
Amount and the principal balance of the Note, and an additional $150,000, which
on the Fifth Amendment Effective date was added to the Commitment Amount and the
principal balance of the Note.”

 

(e)          Note. At all times from the Fifth Amendment Effective Date and
thereafter, the definition of “Note” in Section 2.02 shall be deemed to mean the
Replacement Note and all references in the Credit Agreement and any other Loan
Document to the “Note” shall be deemed to be a reference to the Replacement
Note.

 



2

 

 

5.             Amendment Effective Date. This Amendment shall become effective
on the date (the “Fifth Amendment Effective Date”) that Lender shall have
received each of the following, in form and substance satisfactory to the
Lender:

 

(a)         Copies of this Amendment executed by Borrower and the Lender; and

 

(b)         One (1) original Replacement Note executed by Borrower.

 

6.             Reaffirmation and Affirmation of Representations. The Borrower
hereby agrees with, affirms, reaffirms and acknowledges the representations and
warranties contained in the Loan Documents, including but not limited to the
facts set forth in the Recitals hereto relating to Borrower’s consent to the
assignment of the Credit Agreement, the Existing Note and all other Loan
Documents (including guaranties and security documents) by Rockmore to Lender.
The Borrower represents that the representations and warranties contained in the
Loan Documents are true and in full force and effect and continue to be true and
in full force and effect.

 

7.             Ratification of Unchanged Terms. The Borrower affirms, ratifies
and reaffirms all terms, covenants, conditions and agreements contained in the
Loan Documents, in each case as amended and modified by this Fifth Amendment.
All terms and conditions of the Credit Agreement and Loan Documents not amended
or modified by this Fifth Amendment, and any and all Exhibits annexed thereto
and all other writings submitted by the Borrowers to the Lender pursuant
thereto, and all Liens granted thereunder, shall remain unchanged and in full
force and effect, in each case except as amended by this Fifth Amendment.

 

8.             No Waiver. This Fifth Amendment shall not constitute a waiver or
modification of any of the Lender’s rights and remedies or of any of the terms,
conditions, warranties, representations, or covenants contained in the Loan
Documents, except as specifically set forth hereinabove, and the Lender hereby
reserves all of its rights and remedies pursuant to the Loan Documents and
applicable law.

 

9.             Severability. Any provision of this Fifth Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confirmed to the provision so held to be invalid or unenforceable.

 

10.           Binding Effect; No Third Party Beneficiaries. This Fifth Amendment
shall be binding upon and inure to the benefit of each of the parties hereto and
their respective successors and assigns. This Fifth Amendment is solely for the
benefit of each of the parties hereto and their respective successors and
assigns, and no other Person shall have any right, benefit, priority or interest
under, or because of the existence of, this Fifth Amendment.

 

11.           Governing Law. This Fifth Amendment is governed by and is to be
construed and enforced in accordance with the laws of the State of New York
(without regard to the conflicts of law rules of New York). The parties to this
Agreement hereby consent to the exclusive jurisdiction of the federal and state
courts of the State of New York in the event of any dispute arising under or in
connection with this Agreement.

 



3

 

 

12.           Further Assurances. The parties hereto shall execute and deliver
such additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Fifth Amendment.

 

13.           Authorization. The Borrower represents and warrants to the Lender
that this Fifth Amendment has been approved by proper corporate authorization
and resolution of the Borrower.

 

14.           Counterparts. This Fifth Amendment may be executed in several
counterparts, each of which, when executed and delivered, shall be deemed an
original, and all of which together shall constitute one agreement. Any
signature delivered by a party by facsimile transmission or by email in “PDF” or
similar format shall be deemed to be an original signature hereto.

 

[Signature Page Follows]

 

*          *          *

 



4

 

 



IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Fifth Amendment to Credit Agreement as of the date first above written.

 

  XPRESSPA HOLDINGS, LLC       By:   /s/ Douglas Satzman   Name: Douglas Satzman
  Title: Chief Executive Officer       B3D, LLC       By: /s/ Brian Daly   Name:
Brian Daly   Title: Manager

 

[Signature Page to Fifth Amendment to Credit Agreement]

 



 

 

 

EXHIBIT A

 

REPLACEMENT NOTE

 

Attached.

 



6

 







